Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2018

                                    No. 04-17-00848-CR

                                    Lewis M. GARZA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR12120
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time to file a brief is granted in part. We order
appellant’s brief due April 16, 2018.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court